DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the Amendment filed, 02/26/21.
The reply filed 02/26/21 affects the application 16/391,918 as follows:
1.      Claims 6, 11 and 18 have been amended. Withdrawn claims 7-9 have been canceled. The rejections of the office action mailed 09/04/20 have been modified as necessitated by Applicant’s amendments. Claims 6, 10-25, the invention of Group II are prosecuted by the examiner. Claims 7-9 are withdrawn.  
2.     The responsive is contained herein below.
Claims 6, 10-25 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 10, 18-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over El-Feky et al. (Journal of Nanomedicine & Nanotechnology 2015, 6:1.1000254, pages 2-8) in view of Nationwide Children’s Hospital (Nationwide Children’s; 6/93, Revised 2/17) and Alzate et al. (Starch/Stärke 2016, 68, 1038–1047).

El-Feky et al. disclose the preparation of different formulations of crosslinked starch nanoparticles (TPP-StNPs) loaded with insoluble drugs (abstract). Furthermore, El-Feky et al. disclose crosslinked starch nanoparticles loaded with drug (see abstract).  Also, El-Feky et al. disclose preparing or synthesizing native starch nanoparticles loaded with insoluble drugs such as indomethacin (IND) and Acyclovir (ACV) (abstract).  In addition, El-Feky et al. disclose that the sustained release of drugs were evaluated using entrapment efficiency and in vitro release (see abstract).  Also, El-Feky et al. disclose that the data obtained confirmed that there is no chemical interaction between drug (IND, ACV) and crosslinked starch nanoparticles. The results indicate that the best formula for IND loaded starch nanoparticles was 0.5g STPP and 20 mg IND while the best formula for ACV nanoparticles was at 0.5 g STPP and 50 mg ACV drug (see abstract).  Furthermore, El-Feky et al. disclose that the crosslinking agent is sodium tripolyphosphate (STPP) (a phosphate crosslinker) (see page 2, left col., 2nd paragraph).  Also, El-Feky et al. disclose TEM micrograph of IND and ACV loaded crosslinked starch nanoparticles (see page 5, left col., Figure 5).  In addition, El-Feky et al. disclose that acyclovir is an antiviral drug. It slows the growth and spread of the herpes virus in the body. It will not cure herpes, but it can lessen the symptoms of the infection. Acyclovir is converted by viral thymidine kinase to Acyclovir monophosphate, which is then converted by host cell kinases to Acyclovir triphosphate (ACV-TP). ACV-TP, in turn, competitively inhibits and inactivates HSV-specified DNA polymerases preventing further viral DNA synthesis without affecting the normal cellular rd paragraph).  Also, El-Feky et al. disclose that indomethacin (IND), {2-{1-[(4-chlorophenyl) carbonyl]-5-methoxy-2-methyl-1H-INDl-3-yl} acetic acid}, has been used as a non-steroidal anti-inflammatory drug (NSAIDs) for topical pharmaceutical preparations. On the other hand, Acyclovir (ACV), {9-[(2-hydroxyethoxy)methyl] guanine}, is a synthetic purine nucleoside analogue derived from guanine considered the safest and most efficacious drug able to act against herpes simplex viruses (HSV-1 and HSV- 2) (see page 1, right col., last line to page 2, left col., 1st paragraph).  This means, implies or suggests that the Acyclovir (ACV) loaded crosslinked starch nanoparticles can be used to treat herpes simplex viruses, especially since the crosslinked starch nanoparticles is used as a carrier for Acyclovir (ACV).
In addition, El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body. Controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance (see page 1, left col. 1st paragraph).
	The difference between Applicant’s claimed method and the method disclose or suggested by El-Feky et al. is that El-Feky et al. do not explicitly disclose or suggest treating a herpes simplex virus disease or infection of the nose, per se.
 	Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) is a virus that causes infections. It is very contagious. There are two types of this virus. One type (HSV-1) usually causes sores around the lips or inside the mouth that are sometimes called fever blisters or cold sores. The other type (HSV-2) usually causes sores on the genitals (private parts). Either 
Alzate et al. disclose nanoparticles of native and modified cassava starches as carriers of the antimicrobial potassium sorbate (see abstract and title).  Furthermore, Alzate et al. disclose nanoparticle fraction for NCS (native cassava starch) and ACS (acetylated cassava starch), and also disclose that the nanoparticle sizes were around 23–255nm with zeta potential extending from -4 to -44mV (abstract). Also, Alzate et al. disclose a nanoparticle fraction with a size lower than 450 nm when analyzed in relation to the KS (potassium sorbate) content (see page 1043, right col., last paragraph).  In addition, Alzate et al. disclose native cassava starch cross-linked with the phosphate crosslinker STMP (i.e.; PCNCS) (see page 1042, right col., Table 1).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of El-Feky et al., Nationwide Children’s Hospital and Alzate et al. to treat a herpes simplex virus (HSV) infection of the mouth of an individual or patient comprising administering or applying nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) as taught by Alzate et al. who disclose that sodium trimetaphosphate (STMP) can be used, and also in which Acyclovir (ACV) is loaded into the nanoparticles of sizes as taught by Alzate et al. such as  255nm or lower than 450 nm, to the mucosal membrane of the mouth of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since El-Feky et al. disclose that Acyclovir (ACV) can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are 
One having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital and Alzate et al. to treat a herpes simplex virus (HSV) infection of the mouth of an individual or patient comprising administering or applying nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) as taught by Alzate et al. who disclose that sodium trimetaphosphate (STMP) can be used, and also in which Acyclovir (ACV) is loaded into the nanoparticles of sizes as taught by Alzate et al. such as  255nm or lower than 450 nm, to the mucosal membrane of the mouth of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since El-Feky et al. disclose that Acyclovir (ACV) can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.
It should be noted that it is obvious to prepare nanoparticles that have negative zeta potential as disclosed by El-Feky et al. and to determine the said potential at different pHs such as at a pH of 7.0 (neutral pH) and or at or near physiological pH so as to use to composition or 
Furthermore, it should be noted that the manner by which the sizes of the nanoparticles are determined does not make their sizes different from the sizes of the nanoparticles disclosed by Alzate et al.

Claims 11, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over El-Feky et al., Nationwide Children’s Hospital and Alzate et al. as applied to claim 6 above, and further in view of Kaptein et al. (ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, Dec. 2010, Vol. 54, No. 12, p. 5269–5280).
Claim 11 is drawn to the process of claim 6 wherein the nanoparticles comprise a positively charged water-soluble drug.
The difference between Applicant’s claimed method and the method disclose or suggested by El El-Feky et al., Nationwide Children’s Hospital and Alzate et al. is that El-Feky et al., Nationwide Children’s Hospital and Alzate et al. do not disclose that the nanoparticles comprise a positively charged water-soluble drug, such as doxorubicin.
Kaptein et al. disclose that doxorubicin was earlier shown to be active against a variety of other viruses, such as HIV and herpes simplex virus (see page 2270, right col.).

One having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, Alzate et al. and Kaptein et al. to treat a herpes simplex virus (HSV) infection of the mouth of an individual or patient comprising administering or applying nanoparticles comprising starch chains or strands crosslinked with a phosphate crosslinker and having doxorubicin instead of Acyclovir (ACV) loaded into the nanoparticles to the mouth of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since Kaptein et al. disclose that doxorubicin can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and thus to expect that the said nanoparticles .

Claims 13, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over El-Feky et al., Nationwide Children’s Hospital and Alzate et al. as applied to claim 6 above, and further in view of Moore et al. (Journal of General Virology (2011), 92, 1493–1499).
Claim 13 is drawn to the process of claim 6 wherein the nanoparticles comprise a targeting ligand.	
The difference between Applicant’s claimed method and the method disclose or suggested by El-Feky et al., Nationwide Children’s Hospital and Alzate et al. is that El-Feky et al., Nationwide Children’s Hospital and Alzate et al. do not disclose that the nanoparticles comprise a targeting ligand.
Moore et al. disclose that the isolation and characterization of aptamers that neutralize herpes simplex virus type 2 (HSV-2) (see abstract).  Furthermore, Moore et al. disclose that these aptamers bind the envelope glycoprotein (gD), are potent (IC50 of 20–50 nM) and are able to block infection pathways dependent on both major entry receptors, Nectin1 and HVEM (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of El-Feky et al., Nationwide Children’s Hospital, Alzate et al. and 
One having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, Alzate et al. and Moore et al. to treat a herpes simplex virus (HSV) infection of the mouth of an individual or patient comprising administering or applying nanoparticles comprising starch chains or strands crosslinked with a phosphate crosslinker and having a targeting ligand that is an aptamer as taught by Moore et al. instead of Acyclovir (ACV) loaded into the nanoparticles to the mouth of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since Moore et al. disclose that aptarmer that can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et .

Claims 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over El-Feky et al., Nationwide Children’s Hospital and Alzate et al. as applied to claim 6 above, and further in view of Trksak (EP 1961769 A1).
Claim 15 is drawn to the process of claim 6 wherein the nanoparticles are made with 20-50 mol% sodium trimetaphosphate (STMP).
The difference between Applicant’s claimed method and the method disclose or suggested by El-Feky et al., Nationwide Children’s Hospital and Alzate et al. is that El-Feky et al., Nationwide Children’s Hospital and Alzate et al. do not disclose using the phosphate crosslinker sodium trimetaphosphate (STMP), per se, to crosslink the starch.
Trksak discloses a process of making a starch crosslinked with sodium trimetaphosphate (STMP) or with a combination of sodium trimetaphosphate (STMP) and sodium tripolyphosphate (STPP) (see abstract).  Furthermore, Trksak discloses that the reaction has increased efficiency over the standard crosslinking process and/or reduced phosphorus effluent (see abstract).  Also, Trksak discloses using from about 1 to 20% STMP (sodium trimetaphosphate) by weight of the starch (see page 4, [0022]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of El-Feky et al., Nationwide Children’s Hospital, Alzate et al. and 
One having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, Alzate et al. and Trksak to treat a herpes simplex virus (HSV) infection of the mouth of an individual or patient comprising administering or applying nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) as taught by Trksak who discloses sodium trimetaphosphate (STMP) or sodium tripolyphosphate (STPP) (disclosed by El-Feky et al.) can be used, and also in which Acyclovir (ACV) is loaded into the nanoparticles, to the mouth of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since El-Feky et al. disclose that Acyclovir (ACV) can treat herpes 
It should be noted that it is obvious to use different amounts or percentages of sodium trimetaphosphate (STMP) such as 20 or 30 mol% of sodium trimetaphosphate (STMP) based on factors such as the drug used and based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since El-Feky disclose the use of from about 1 to 20% STMP (sodium trimetaphosphate) by weight of the starch.
Response to Arguments
Applicant's arguments with respect to claims 6, 10-25 have been considered but are not found convincing.
The Applicant argues that although herpes can be present in the mouth, the Office Action does not establish that it would be obvious to treat herpes by applying the nanoparticles of El-Feky to the nose, mouth or throat. Nationwide Children's Hospital states that herpes can be treated by an antiviral agent, but does not say where or how the antiviral agent should be applied. El-Feky refers to transdermal drug delivery on page 1 (right hand column, first full paragraph), but that is not a disclosure of applying nanoparticles to the nose, mouth or throat. On page 4 (right hand column, 2nd full paragraph), El-Feky studies in vivo release of the drug in PBS by dialysis bag method. This study also does not imply applying nanoparticles to the nose, mouth or 
However, it is obvious to apply the composition to the mouth, especially since Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth. Also, as acknowledged by Applicant, El-Feky refers to transdermal drug delivery and this is yet another teaching or suggestion to use or apply the composition to the mouth such as the skin of the mouth (such as where the herpes infection is located) since transdermal relates to or denotes the application of a medicine or drug through the skin. In addition, Nationwide Children’s Hospital discloses that the virus hides in the nerve cell under the surface of the skin, this is also another reason to apply the composition to the skin of the mouth such as the infected skin of the mouth. Also, Nationwide Children’s Hospital discloses that HSV spreads most easily when a person comes in direct contact with an infected person’s mucous membranes, saliva, or the oozing fluid from a sore. Mucous membranes are the moist skin that lines the inside parts of the body such as the mouth, nose and vagina. This is another reason to apply the composition to the mucous membrane of the mouth (which is the moist skin that lines mouth) or skin of the mouth such as the infected skin of the mouth. Furthermore, it is well known in the art that HSV medications are administered or applied to the mouth at the location of the HSV infection. For example, the Examiner directs Applicant’s attention to Exhibit A (Attached) which points out that many patients with herpes lesions of their lips and mouth use topical creams or ointments to treat their sores, and that these includes topical creams and ointments like Zovirax (acyclovir) and Denavir (penciclovir) that are available and have been studied for oral herpes (herpes labialis). Here, it is important to note that Acyclovir (ACV) or Zovirax is the same drug of the loaded crosslinked starch nanoparticles that El-Feky et al. disclose or suggest can be used to treat 
The Applicant argues that there is no disclosure in Alzate of loading an insoluble drug such as ACV, no drug release profiles, or any suggestion that the nanoparticles in Alzate are anything but food. Accordingly, there would be no reason for the skilled person to depart 
However, the above rejection was made by applying El El-Feky et al., Nationwide Children’s Hospital and Alzate et al. And thus, Alzate et al. do not have to disclose loading an insoluble drug such as ACV, no drug release profiles, and it does not matter that Alzate et al. also disclose or exemplify the nanoparticles that comprising the antimicrobial potassium sorbate. It should be noted that it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F.2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983). More importantly, Alzate et al. disclose nanoparticles of native and modified cassava starches as carriers of the antimicrobial potassium sorbate (see abstract and title).  Furthermore, Alzate et al. disclose nanoparticle fraction for NCS (native cassava starch) and ACS (acetylated cassava starch), and also disclose that the nanoparticle sizes were around 23–255nm with zeta potential extending from -4 to -44mV (abstract). Also, Alzate et al. disclose a nanoparticle fraction with a size lower than 450 nm when analyzed in relation to the KS (potassium sorbate) content (see page 1043, right col., last paragraph).  In addition, Alzate et al. disclose native cassava starch cross-linked with the phosphate crosslinker STMP (i.e.; PCNCS) (see page 1042, right col., Table 1).
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital and Alzate 
The Applicant argues that claim 10 states that the nanoparticles comprise a chemotherapeutic drug loaded into the nanoparticles. The Applicant submits that ACV is not a chemotherapeutic drug, and the Office Action provides no reason for the nanoparticles of El-Feky in view of Nationwide Children's Hosptial would be loaded with a chemotherapeutic drug. Accordingly, the alleged combination of references described in the Office Action does not include, or make obvious, all of the elements of claim 10.
However, El-Feky et al. disclose or indicate that the best formula for IND loaded starch nanoparticles was 0.5g STPP and 20 mg IND while the best formula for ACV nanoparticles was nd paragraph).  Also, El-Feky et al. disclose TEM micrograph of IND and ACV loaded crosslinked starch nanoparticles (see page 5, left col., Figure 5).   Here, it should be noted that indomethacin (IND) is also considered as being a chemotherapeutic drug. For Example, indomethacin is known to perform its anticancer activity (i.e.; a chemotherapeutic drug) in different fashions, inhibiting proliferation via inducting apoptic death of tumor cells, reducing tumorigenesis by enhancing the immune response and inhibiting the angiogenesis (see Exhibit B; Attached).  In fact, Exhibit B is entitled “Indomethacin form Anti-Inflammatory to Anticancer Agent”.  Furthermore, as set forth in the rejection above, Kaptein et al. disclose that doxorubicin (a chemotherapeutic agent) was earlier shown to be active against a variety of other viruses, such as HIV and herpes simplex virus (see page 2270, right col.). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, Alzate et al. and Kaptein et al. to treat a herpes simplex virus (HSV) infection of the mouth of an individual or patient comprising administering or applying nanoparticles comprising starch chains or strands crosslinked with a phosphate crosslinker and having doxorubicin instead of Acyclovir (ACV) loaded into the nanoparticles to the mouth of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since Kaptein et al. disclose that doxorubicin can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the 
The Applicant argues that Claim 25 includes making the nanoparticles using a phase inversion emulsion process wherein a drug is included in a water phase of the phase inversion emulsion process. The Office Action states on Page 6 that this process element does not create nanoparticles different from El-Feky's nanoparticles. The Applicant submits that there is no evidence to support this statement. On the contrary, examples described in the present application differ from the examples in El-Feky in many respects. Further, claim 25 is a process claim and El-Feky does not disclose a listed step. The alleged similarity of a product does not make a process obvious when there is no disclosure of the claimed process steps.
However, t the process comprising making the nanoparticles using a phase inversion emulsion process wherein a drug is included in a water phase of the phase inversion emulsion process does not render nanoparticles comprising starch strands crosslinked with a phosphate crosslinker different from El-Feky et al.’s nanoparticles comprising starch strands crosslinked with a phosphate crosslinker.  Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, Alzate et al. and Kaptein et al. to treat a herpes simplex virus (HSV) infection of the mouth of an individual or patient comprising administering or applying nanoparticles comprising starch chains or strands crosslinked with a phosphate crosslinker and having doxorubicin instead of Acyclovir (ACV) loaded into the nanoparticles to the mouth of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since Kaptein et al. disclose that doxorubicin can treat herpes simplex 

The applicant argues that Kapstein merely states that doxorubucin is active against HSV. The Applicant submits that this would not have motivated the person of ordinary skill in the art to replace ACV in El-Feky with doxorubicin. There is no disclosure that a nanoparticle loaded with doxorubicin would have any advantage over a nanoparticle loaded with ACV in the treatment of herpes. There is no information in the combination of references to indicate to the skilled person that doxorubucin would have, for example, a high loading rate or useful release profile in the nanoparticles of El-Feky.
However, Kaptein et al. disclose that doxorubicin was earlier shown to be active against a variety of other viruses, such as HIV and herpes simplex virus (see page 2270, right col.). Thus, it is obvious to use the doxorubicin, based on factors such as the severity of the infection or disease and the type of individual or patient treated. Also, it should be noted that the use and preparation of drugs that are used in treat the same disease or condition regardless of whether or not they are water soluble or insoluble is common in the art and is well within the purview of a skill artisan. Thus it does not matter whether or not El-Feky's disclose the use of insoluble drugs. Moreover, as set forth in the above rejection,   one having ordinary skill in the art would have 
The Applicant argues that that nothing in Moore discloses that an aptamer is effective to target a nanoparticle. There is no disclosure of how the aptamer of Moore would be combined with the nanoparticle of El-Feky or what it's release profile would be.
However, Moore et al. disclose that the isolation and characterization of aptamers that neutralize herpes simplex virus type 2 (HSV-2) (see abstract).  Furthermore, Moore et al. disclose that these aptamers bind the envelope glycoprotein (gD), are potent (IC50 of 20–50 nM) and are able to block infection pathways dependent on both major entry receptors, Nectin1 and HVEM (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, Alzate et al. and Moore et al. to treat a herpes simplex virus (HSV) infection of the mouth of an 
The Applicant argues that there is no disclosure that nanoparticles of the size described by Alzate have any advantage in the use of nanoparticles loaded with ACV to treat herpes in the nose or mouth. The recitation of generic advantages of nanoparticles by Al-Feky does not make it obvious that nanoparticles as described by Alzate would provide any advantage over nanoparticles as described by Al-Feky.
However, Trksak discloses a process of making a starch crosslinked with sodium trimetaphosphate (STMP) or with a combination of sodium trimetaphosphate (STMP) and sodium tripolyphosphate (STPP) (see abstract).  Furthermore, Trksak discloses that the reaction has increased efficiency over the standard crosslinking process and/or reduced phosphorus effluent (see abstract).  Also, Trksak discloses using from about 1 to 20% STMP (sodium trimetaphosphate) by weight of the starch (see page 4, [0022]). Consequently, as set forth in the 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623